PER CURIAM.
We affirm an order denying appellant’s petition for temporary injunction against the county enforcing Chapter 791, Florida Statutes (1997), which regulates the sale of fireworks. We reject appellant’s argument that either the Consumer Product Safety Act, 15 U.S.C. § 2051 et seq. or the Federal Hazardous Substances Act, 15 U.S.C. § 1261 et seq. preempts states from regulating or prohibiting the sale of fireworks. See United States v. Marcyes, 557 F.2d 1361 (9th Cir.1977). Because appellant failed to demonstrate that the items he was selling were not fireworks within the definition contained in section 791.01(4)(a), Florida Statutes (1997) the trial court properly denied the injunction.
KLEIN, STEVENSON and SHAHOOD, JJ., concur.